TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00508-CR


Ernest Benl McIntyre, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 66893, HONORABLE JOE CARROLL, JUDGE PRESIDING


O R D E R
PER CURIAM
		This Court dismissed Ernest Benl McIntyre's appeal from his judgment of conviction
for possession of child pornography because the trial court certified that the underlying matter was
a plea bargain case in which McIntyre had no right of appeal and that McIntyre waived the right
of appeal.  See Tex. R. App. P. 25.2(a)(2),(d).  However, we subsequently received a supplemental
clerk's record containing a certificate of defendant's right to appeal nunc pro tunc and a letter from
the district court stating that McIntyre has the right of appeal.  See Tex. R. App. P. 25.2(f).
		Accordingly, we withdraw our opinion and judgment dated August 10, 2012, and
reinstate the appeal.
		It is ordered on September 28, 2012.

Before Chief Justice Jones, Justices Rose and Goodwin
Do Not Publish